DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1, 8, 18 and 20 “if” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2143.05. The contingent limitations of the process claims are not required to be performed. See MPEP § 2111.04. The broadest reasonable interpretation of the claims would not in these limitations. A recitation of the contingent limitations follows below:
For claims 1 and 18, “if the identity information of the first user does not match attribute information of the inside group, creating, by the server, an inter-enterprise group according to identity information of at least one member of the inside group and the identity information of the first user; and if the first user has left the inter-enterprise group, deleting, by the client, the identity information of the first user in the inter-
For claims 8 and 20, “if the first user has left the inter-enterprise group, deleting, by the client, the identity information of the first user in the inter-enterprise group, and replacing the inter-enterprise group label of the inter-enterprise group with the inside group label.”
Dependent claims 2-7, 9-11 are dependent to the rejected claims above and are rejected on the same rationale as the previously rejected claims.


Allowable Subject Matter
Claims 13-17 and 19 are allowed.
Claims 1-11, 18 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
the prior art of record does not teach or suggest: if the first user has left the inter-enterprise
group, deleting, by the client, the identity information of the first user in the inter-enterprise
group, and replacing the inter-enterprise group label of the inter-enterprise group with the
inside group label.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carrier et al., US 20090099895 A1, teaches once a member's access right 108 is revoked, the asset consumption dependency generator 128 removes the social map dependency between the identified member whose access right 108 is revoked and the identified user (also referred to as a virtual member of the community) whose access right 108 is maintained. 
Yoo et al., US 10225214 B2, teaches an apparatus configured to facilitate electronic communication of at least a first message in between a plurality of accounts including a first account and a plurality of outside accounts within a chat room. In an anonymous mode each of the users communicates using a temporary account corresponding to the respective user account.

This application is in condition for allowance except for the following formal matters: 
The 112 2nd rejection based on contingent limitations.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patrice L Winder/Primary Examiner, Art Unit 2452